Citation Nr: 0835005	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  04-12 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for Hepatitis C, claimed as 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973.  

This appeal arises from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In November 2006 the Board of Veterans' Appeals (Board) 
issued a decision.  The veteran moved that the November 2006 
decision of the Board be vacated in March 2007.  In April 
2007, the Board vacated the November 2006 decision of the 
Board.  

The veteran's claim was remanded in May 2007 to afford the 
veteran a hearing before a hearing officer at the RO.  The 
veteran appeared and gave testimony before a Hearing Officer 
at the RO in August 2007.  As the development ordered by the 
Board has completed the claim has been returned to the Board 
for appellate consideration.  Stegall v. West, 11  Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  Service records do not document any disorders of the 
liver.  

2.  Laboratory testing and VA physical examination in January 
1985 found no liver abnormalities.  

3.  Hepatitis C was first diagnosed in September 2002.  

4.  There is no competent medical evidence of record which 
links the veteran currently diagnosed hepatitis C to service.  




CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in service, nor 
may it be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letter dated in August 2003, the RO satisfied VA's 
foregoing notice requirements such that a reasonable person 
could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was notified of the 
information required by Dingess in March 2008.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  The 
veteran was not examined for VA purposes in connection with 
his claim.  In this instance, there are no clinical records 
in service which could be reviewed that would provide a basis 
for a medical opinion.  To request a medical provider to 
offer an opinion would be asking only for him/her to 
speculate.  The veteran has stated he has not been told by 
any physician that his hepatitis C is related to the use of 
air guns for inoculations in service.  (TB T-9).  The Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2007).  

As to the specific contention of a link to Agent Orange, the 
Board observes that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Factual Background.  The Report of Medical Examination at 
service enlistment in October 1970 and on physical inspection 
at entrance found the abdomen and viscera were normal.  At 
entrance it was recorded that the veteran had a tattoo on his 
chest.  Service records do not include any positive Hepatitis 
C test or of any liver problems.  The veteran was treated for 
gonorrhea in service.  At service separation examination in 
August 1973 his abdomen and viscera were noted to be normal.  

A January 1985 VA examination report reflects that the 
veteran reported that he was in Vietnam in 1971 and 1972 in 
various areas including DaNang, and Pleiku. He reported at 
that time that he was in jungles which he was sure were 
sprayed with Agent Orange, although he commented that he had 
no direct exposure and no known reaction while in Vietnam.  
Laboratory testing did not reveal any liver abnormalities.  

Private medical records dated in September 2002 show that the 
veteran had a positive Hepatitis C antibody test. The veteran 
was seen for a consultation in January 2003 due to testing 
revealing a positive Hepatitis C screen and abnormal liver 
function testing.  The veteran reported that he had been an 
IV drug user throughout the late 1970's, during the 1980's 
and had quit in 1991.  A doctor confirmed that the veteran's 
Hepatitis C screen was reactive.  A March 2003 record showed 
a needle biopsy of the liver revealed chronic Hepatitis C 
with mild portal inflammation and mild portal fibrosis.  

The veteran filed a service connection claim for Hepatitis C 
in August 2003.

In September 2003 the veteran submitted his answers to 
questions from the RO as to his possible risk factors for 
contracting hepatitis C.  He reported having intravenous 
drugs, but denied any intranasal cocaine use, high risk 
sexual activity, hemodialysis, tattoos or body piercings, 
sharing toothbrushes or razor blades, acupuncture with non-
sterile needles or having a blood transfusion.  He had not 
been a healthcare worker.  

The veteran appeared and gave testimony before a Hearing 
Officer at the RO in August 2007.  When asked what he felt 
caused him to contract hepatitis C, the veteran responded 
that he had become a drug addict in Vietnam.  (RO T-1).  He 
had used intravenous heroin in service.  (RO T-2).  When 
asked if he had participated in any high risk sexual activity 
or had a sexually transmitted disease, he responded he had VD 
in Vietnam a few times.  Hepatitis C had first been diagnosed 
in 2002.  (RO T-3).  

August 2007 VA records document current cannabis abuse.  

In June 2008, the veteran appeared and gave testimony before 
the undersigned Veterans Law Judge.  The veteran asserted he 
felt he contracted hepatitis C from air guns used to give 
shots prior to his going to Vietnam.  (CO T-3).  When asked 
if doctors had described to him that they thought his IV drug 
abuse or the air guns used for vaccinations had caused his 
hepatitis, the veteran responded, no.  (CO T-9).  

Analysis.  In order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Private and VA medical records demonstrate there is a current 
diagnosis of hepatitis C, confirmed on liver biopsy.  

As to element number two, the risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various percutaneous exposure such as tattoo, body piercing, 
acupuncture with non- sterile needles, shared toothbrushes, 
or razor blades.  See Veterans Benefits Administration All 
Station Letter 98-110 "Infectious Hepatitis" (November 30, 
1998).

In this case to support a grant of service connection, the 
evidence must demonstrate the currently diagnosed hepatitis C 
is related to some occurrence in service.  The veteran has 
offered three different theories as to an incident in service 
which might have caused him to contract hepatitis C.  First 
he asserted his IV drug use caused him to develop hepatitis 
C.  

According to a history given by the veteran, he engaged in 
intravenous drug use during military service and for many 
years thereafter, apparently quitting IV drug use in 1991.  
Under 38 U.S.C.A. § 1110 compensation is not payable for 
disability resulting from one's own willful misconduct or 
abuse of alcohol or drugs.  In essence VA is prohibited by 
statute from awarding benefits based on the use of illegal 
drugs in service.  

Second, the veteran stated he believed that exposure to Agent 
Orange in service caused him to contract hepatitis C.  While 
the regulations, as set out above, do provide presumptive 
service connection for Vietnam veterans for certain 
enumerated disorders, hepatitis C is not one of those 
enumerated disorders.  38 C.F.R. § 3.309 (e)(2007).  The 
United States Court of Appeals for the Federal Circuit has 
determined a claimant is not precluded from establishing 
service connection based exposure to Agent Orange in service 
with proof of direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  Essentially, veterans may 
submit competent medical evidence of a link between the 
claimed disorder, in this case hepatitis C, and exposure to 
Agent Orange.  The veteran has not presented or submitted any 
such evidence.  When questioned he indicated no doctors had 
told me how he contracted hepatitis C.  

Last, the veteran stated he believed the air guns used to 
vaccinate him in service were "bloody" and that was the 
origin of his hepatitis C.  As this question had been 
repeatedly raised, it was addressed by VA, the response was 
that there have been no case reports of hepatitis C being 
transmitted by such an air gun.  See Veterans Benefits 
Administration All Station Letter 04-13 "Relationship Between 
Immunization with Jet Injectors and Hepatitis C Infection as 
it Relates to Service Connection Infectious Hepatitis" (June 
29, 2004).  In this case the only evidence which links the 
hepatitis C to service are the statements of the veteran.  A 
lay person is not competent to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Competent medical evidence is required to link a 
medical disorder to a specific cause.  

This brings the Board to the central question in this case, 
whether there is any basis in the record for forming a 
competent medical opinion as to the etiology of the veteran's 
hepatitis C, on any other basis than mere speculation.  The 
veteran has acknowledged numerous potential risk factors for 
contracting, hepatitis C.  He has a history of IV drug use, 
had a tattoo when he entered the service, and was treated in 
service for sexually transmitted diseases.  In addition, the 
veteran's drug abuse continued for many years after his 
separation from the service.  With so many possible modes of 
transmission, no record of any liver symptoms in service, and 
a gap of almost thirty years between his separation from the 
service in November 1973 and the diagnosis in 2002, there are 
no clinical findings in the record which would support a 
medical opinion.  

A finding of service connection may not be based on a resort 
to speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2007); see also Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service exposure is 
insufficient to establish service connection).  Accordingly, 
service connection for hepatitis C is not warranted.  


ORDER

Service connection for Hepatitis C, claimed as due to Agent 
Orange exposure, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


